United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Houston, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-255
Issued: August 10, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On November 9, 2010 appellant filed a timely appeal from June 28 and August 24, 2010
merit decisions of the Office of Workers’ Compensation Programs (OWCP) denying her
occupational disease claim. Pursuant to the Federal Employees’ Compensation Act1 and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained bilateral carpal tunnel syndrome causally related
to factors of her federal employment.
FACTUAL HISTORY
On May 17, 2010 appellant, then a 49-year-old letter carrier, filed an occupational disease
claim alleging that she sustained carpal tunnel syndrome in both wrists due to factors of her

1

5 U.S.C. § 8101 et seq.

federal employment. She did not stop work. In a statement dated May 17, 2010, appellant
attributed her bilateral wrist condition to repetitive use of her hands delivering mail.
An August 28, 2009 nerve conduction study (NCS) showed mild upper peripheral
neuropathy, moderate bilateral carpal tunnel syndrome and moderate right ulnar neuropathy.
By letter dated May 27, 2010, OWCP requested that appellant submit additional factual
and medical information, including a detailed report from her attending physician explaining the
causal relationship between any diagnosed condition and work factors.
In a statement dated June 7, 2010, appellant again described the work duties to which she
attributed her condition. She submitted a June 7, 2010 electromyogram (EMG) report from
Dr. Allen Chu, a Board-certified internist, who interpreted the EMG as showing moderate to
severe medial neuropathy of the bilateral wrists. Dr. Chu noted that carpal tunnel syndrome was
“a common work-related focal neuropathy.”
By decision dated June 28, 2010, OWCP denied appellant’s occupational disease claim.
It found that she had established the occurrence of the identified work factors but did not submit
any medical evidence supporting causal relationship between her work duties and the diagnosed
condition of bilateral carpal tunnel syndrome.
On August 12, 2010 appellant requested reconsideration and submitted reports from
Dr. Chu dated August 26, 2008 and June 7, 2010. On August 26, 2008 Dr. Chu performed
diagnostic studies and diagnosed moderate median neuropathy at the wrist bilaterally and
evidence of a possible sensorimotor polyneuropathy. On June 7, 2010 he listed the history of
injury as bilateral upper extremity intermittent numbness beginning two years prior and
progressively worsening. Dr. Chu noted appellant’s symptoms increased when driving, lifting,
pulling or using her elbow. He interpreted an EMG as showing bilateral moderate to severe
carpal tunnel syndrome (CTS) bilaterally. Dr. Chu reiterated that carpal tunnel syndrome was “a
common work-related focal neuropathy.”
By decision dated August 24, 2010, OWCP denied modification of its June 28, 2010
decision. It determined that Dr. Chu’s reports were insufficient to show causal relationship as he
did not provide a history of injury or discuss any employment factors.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged; and that any
disability and/or specific condition for which compensation is claimed are causally related to the

2

5 U.S.C. § 8101 et seq.

2

employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed;5 (2) a
factual statement identifying employment factors alleged to have caused or contributed to the
presence or occurrence of the disease or condition;6 and (3) medical evidence establishing the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.7
The medical evidence required to establish causal relationship generally is rationalized
medical opinion evidence. Rationalized medical opinion evidence is medical evidence, which
includes a physician’s rationalized opinion on the issue of whether there is a causal relationship
between the claimant’s diagnosed condition and the implicated employment factors.8 The
opinion of the physician must be based on a complete factual and medical background of the
claimant,9 must be one of reasonable medical certainty10 explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the
claimant.11
ANALYSIS
Appellant attributed her bilateral carpal tunnel syndrome to repetitive work duties
delivering mail. OWCP accepted the occurrence of the claimed employment factors. The issue,
therefore, is whether the medical evidence establishes a causal relationship between the claimed
conditions and the identified employment factors.
Appellant submitted the results of an August 28, 2009 NCS which revealed mild
peripheral neuropathy, moderate carpal tunnel syndrome bilaterally and moderate right ulnar

3

Tracey P. Spillane, 54 ECAB 608 (2003); Elaine Pendleton, 40 ECAB 1143 (1989).

4

See Ellen L. Noble, 55 ECAB 530 (2004).

5

Michael R. Shaffer, 55 ECAB 386 (2004).

6

Marlon Vera, 54 ECAB 834 (2003); Roger Williams, 52 ECAB 468 (2001).

7

Beverly A. Spencer, 55 ECAB 501 (2004).

8

Conrad Hightower, 54 ECAB 796 (2003); Leslie C. Moore, 52 ECAB 132 (2000).

9

Tomas Martinez, 5 4 ECAB 623 (2003); Gary J. Watling, 52 ECAB 278 (2001).

10

John W. Montoya, 54 ECAB 306 (2003).

11

Judy C. Rogers, 54 ECAB 693 (2003).

3

neuropathy. The NCS, however, does not address causation and thus is of little probative
value.12
In an August 26, 2008 report, Dr. Chu diagnosed moderate bilateral carpal tunnel
syndrome and suspected sensorimotor polyneuropathy. He did not, however, address the cause
of the carpal tunnel syndrome. Medical evidence that does not offer any opinion regarding the
cause of an employee’s condition is of diminished probative value on the issue of causal
relationship.13
On June 7, 2010 Dr. Chu discussed appellant’s worsening symptoms of intermittent
numbness of the bilateral upper extremities over the past two years. He noted that her symptoms
occurred when driving, lifting or moving her elbow. Dr. Chu performed an EMG study and
diagnosed bilateral moderate to severe carpal tunnel syndrome bilaterally. He generally related,
in both the narrative report and June 7, 2010 EMG study, that carpal tunnel syndrome was “a
common work-related focal neuropathy.” Dr. Chu did not, however, specifically attribute
appellant’s carpal tunnel syndrome to specific work factors. The Board has held that a medical
opinion is of limited probative value when it relies upon statements of general application and is
not addressed to the particular circumstances of the case at hand.14
Appellant may submit new evidence or argument with a written request to OWCP within
one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. §§ 10.605 through
10.607.
CONCLUSION
The Board finds that appellant has not established that she sustained bilateral carpal
tunnel syndrome causally related to factors of her federal employment.

12

See K.W., 59 ECAB 271 (2007).

13

S.E., Docket No. 08-2214 (issued May 6, 2009); see Conrad Hightower, supra 8.

14

Melvina Jackson, 38 ECAB 443 (1988).

4

ORDER
IT IS HEREBY ORDERED THAT the August 24 and June 28, 2010 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: August 10, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

